

113 HR 3843 IH: Veteran Tax Parity Act
U.S. House of Representatives
2014-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3843IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2014Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from gross income discharges of Federal student loans as a result of veterans’ service-connected total disability that is permanent in nature.1.Short titleThis Act may be cited as the Veteran Tax Parity Act.2.Exclusion from gross income for discharge of Federal student loans of veterans as a result of permanent service-connected total disability(a)In generalParagraph (1) of section 108(f) of the Internal Revenue Code of 
1986 is amended by inserting or if such discharge resulted from an individual having a service-connected total disability that is permanent in nature as determined by the Secretary of Veterans Affairs before the period at the end.